Citation Nr: 0305690	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  00-00 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hair loss as a 
manifestation of an undiagnosed illness.

2.  Entitlement to service connection for menstrual 
irregularity and its residuals as a manifestation of an 
undiagnosed illness.

3.  Entitlement to service connection for knee joint pain as 
a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
November 1981, and from December 1990 to May 1991, including 
a period in the Southwest Theater of Operations from December 
1990 to April 1991.  This appeal comes before the Board of 
Veteran's Appeals (Board) on appeal from a rating decision of 
the Indianapolis, Indiana, Regional Office (RO), which denied 
the claims on appeal.

In August 2001, the veteran withdrew her appeals for service 
connection for a chronic neuropsychiatric disability, a 
chronic disability manifested by a skin condition, a chronic 
disability manifested by gastrointestinal symptoms, and a 
chronic disability manifested by headaches.

The veteran testified before the undersigned Member of the 
Board in Indianapolis, Indiana, in August 2001.  A transcript 
of the hearing is of record.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified her of the 
information and evidence necessary to substantiate her claim.

2.  The veteran has not presented any competent medical 
evidence of a relationship between hair loss and an 
undiagnosed illness; there is no evidence of a relationship 
between the currently-diagnosed female pattern genetic 
alopecia and an undiagnosed illness as a result of service in 
the Southwest Asia theater during the Persian Gulf War. 

3.  The veteran has not presented any competent medical 
evidence of a relationship between menstrual irregularity and 
an undiagnosed illness; there is no evidence of a 
relationship between the variously-diagnosed amenorrhea, 
hypermenorrhea, and menorrhagia and an undiagnosed illness as 
a result of service in the Southwest Asia theater during the 
Persian Gulf War. 

4.  The veteran has not presented any competent medical 
evidence of a relationship between knee joint pain and an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.


CONCLUSIONS OF LAW

1.  Hair loss, currently diagnosed as likely female pattern 
genetic alopecia, is not shown to be due to undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2002).

2.  Menstrual irregularities, variously diagnosed as 
amenorrhea, hypermenorrhea, and menorrhagia, are not shown to 
be due to undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.  38 
U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2002).

3.  Joint pain of the knees is not shown to be due to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that she is entitled to service 
connection for hair loss, menstrual irregularity and joint 
pain of the knees as a result of service in the Persian Gulf.  
At a hearing before the Board, she testified that she had no 
hair loss prior to service in the Persian Gulf, first noticed 
hair loss about one week after returning from the Persian 
Gulf, denied a history of female hair loss in her family, and 
indicated that her beautician noticed hair loss after she 
returned from the Persian Gulf.  She further testified that 
she started passing blood clots during her menstrual cycle 
after returning from the Persian Gulf and eventually 
underwent a hysterectomy.  She stated that the doctor was 
unable to diagnose a cause of her menstrual problems.  She 
denied having any further menstrual irregularities since the 
hysterectomy but complained of some pain and discomfort.  

Finally, she noted that she injured her knees in service 
during a period of active duty for training but that nothing 
had ever been diagnosed.  She denied receiving current 
treatment for her knees but complained of on-going pain.  She 
asserted claims for knee pain as an undiagnosed illness or, 
in the alternative, on a direct basis.  She acknowledged that 
the Board denied a claim for bilateral knee pain, to include 
arthritis, in a previous decision.

Because the undiagnosed illness claims are based on 
essentially the same legal theory, they will be discussed 
together.  

Legal Criteria.  With the enactment of the Persian Gulf War 
Veterans' Benefits Act, title I of Public Law No. 103-446 
(Nov. 2, 1994), a new section 1117 was added to title 38, 
United States Code. That statute, codified at 38 U.S.C.A. § 
1117, authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a new regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides as 
follows-

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) Fatigue; (2) Signs or symptoms involving skin; (3) 
Headache; (4) Muscle pain; (5) Joint pain; (6) Neurologic 
signs or symptoms; (7) Neuropsychological signs or symptoms; 
(8) Signs or symptoms involving the respiratory system (upper 
or lower); (9) Sleep disturbances; (10) Gastrointestinal 
signs or symptoms; (11) Cardiovascular signs or symptoms; 
(12) Abnormal weight loss; (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.

38 C.F.R. § 3.317 (2002).

As an initial procedural matter, additional Board development 
was requested in March 2002, to include associating private 
and VA medical records as well as obtaining medical opinions 
regarding whether the veteran's complaints were as likely as 
not related to military service in the Persian Gulf.  
Although medical records were subsequently associated with 
the claims file, the veteran notified the RO that she had 
been recalled to active duty and deployed overseas and would 
not be able to report for the VA examinations.  As such, the 
claims must now be decided on the current record.  38 C.F.R. 
§ 3.655 (2002) (when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record).

Factual Background.  With respect to hair loss, service 
medical records show no complaints of hair loss while in the 
Persian Gulf.  An April 1991 separation examination showed a 
normal clinical evaluation of the veteran's head, face, neck, 
and scalp.  In a February 1993 Persian Gulf War Registry 
examination, she complained of hair loss that was growing 
back.  

In a March 1998 VA skin examination, the veteran complained 
of hair loss beginning two months after her return from 
Desert Storm.  She indicated that the hair loss did not 
continue but was unaware if it re-grew.  She denied a history 
of hair loss of the eyebrows, eyelashes, or anywhere else, 
breakage of hair or hair coming out by the root.  After a 
physical examination, which showed thin sparse hair at the 
crown of the scalp, negative hair tug and pull test, and 
normal hair with no breakage, the diagnosis was "most 
likely" female pattern genetic alopecia, but the examiner 
recommended additional follow-up with the veteran's private 
dermatologist.  There is no indication that she ever 
followed-up.  In a July 2002 statement, her hairdresser 
stated that the veteran did not have balding before going to 
Saudi Arabia but that she noticed hair loss after her return.

With respect to menstrual irregularity, service medical 
records show no complaints of menstrual irregularity while in 
the Persian Gulf.  A pelvic examination was deferred in the 
April 1991 separation examination but she self-reported no 
change in menstrual pattern in an April 1991 Report of 
Medical History.  Amenorrhea was noted in a June 1991 private 
treatment record.

In an April 1992 examination, the veteran reported heavier 
menstrual flow since returning from the Persian Gulf but 
denied any problems while there.  A Statement of Medical 
Examination and Duty Status dated in April 1992 indicates a 
diagnosis of hypermenorrhea but noted that her condition was 
not incurred in the line of duty.  In July 1993, she 
complained of extra heavy periods and her birth control pills 
were changed.  In a November 1994 private pre-employment 
physical, she denied any "female disorder."  In June 1995, 
she reported heavy bleeding with her periods.  After a 
physical examination, the clinical assessment was possible 
vaginal infection and menorrhagia.  

In June 1997, she underwent a voluntary sterilization.  In a 
March 1998 VA examination report, she complained of increased 
bleeding with her period and increased cramping.  There was 
no diagnosis made but it appears that a pelvic examination 
was recommended.  In April 1999, she underwent a dilation and 
curettage (D&C) for pelvic pain and dysfunctional uterine 
bleeding.  In March 2001, she underwent a total abdominal 
hysterectomy due to severe dysmenorrhea and dysfunctional 
uterine bleeding.  The surgical note indicated that her 
symptoms were consistent with adenomyosis, which was noted to 
be consistent with her clinical history.  There was never an 
indication that any of her problems were due to an 
undiagnosed illness. 

With respect to knee joint pain, service medical records show 
no complaints of knee pain while in the Persian Gulf.  An 
April 1991 separation examination showed a normal clinical 
evaluation of the veteran's lower extremities and she self-
reported no swollen or painful joints in an April 1991 Report 
of Medical History.  In a June 1992 history and physical 
during a hospitalization, her lower extremities were noted to 
be normal.  She complained of bilateral knee pain in December 
1992, February 1993, and March 1993 and was placed on a 
profile.  In a February 1993 Persian Gulf War Registry 
examination, she complained of arthritis of both knees and 
feet.  The diagnoses included degenerative disease both 
knees; however, a February 1993 X-ray report reflected that 
the left knee joint was well preserved with no sign of 
arthritic change or injury.  

A September 1993 VA examination reflected a normal knee and 
diagnosed knee pain of unknown etiology.  A September 1993 X-
ray showed lateral tracking of both patellae but was 
otherwise normal.  In October 1993, she jumped off a concrete 
platform and injured her knees and feet.  It was noted that 
she had a history of arthritis in both knees and was 
permanently profiled.  A December 1993 rating decision denied 
service connection for arthritis of the knees.  In February 
1994, she slipped at the Army Reserve Center and complained 
of pain in her left knee and both shoulders.  She 
"aggravated" the arthritis in her left knee and scraped her 
left arm.  In a November 1994 private pre-employment 
physical, she denied any problems with arthritis, or painful 
or swollen joints and a physical examination showed a normal 
evaluation of her lower extremities.  In November 1997, the 
Board denied her claim for a bilateral knee disorder, to 
include arthritis.

In December 1997, the veteran filed a claim for undiagnosed 
illness.  In a March 1998 VA joints examination report, she 
complained of an insidious onset of bilateral knee pain 
getting progressively worse over time.  She denied a specific 
injury and had been told in the past that she had arthritis.  
After a physical examination, the clinical impression was 
normal knees.  The examiner noted that X-rays of her knees 
from 1993 showed no evidence of arthritis.  The examiner 
opined that the veteran had a post-service patella 
dislocation, which had nothing to do with her service-related 
duties, and had some mild medial joint pain, which the 
examiner concluded was not associated to any service-related 
problems.

Analysis.  The Board finds that the symptomatology of hair 
loss, menstrual irregularities, and knee pain, for which the 
veteran complains, has not resulted in disabilities which can 
be said to be "undiagnosed."  As noted above, the medical 
records reflect a diagnosis of "likely" female pattern 
genetic alopecia.  There was never a suggestion by any 
physician that her hair loss was related to an undiagnosed 
illness.  Thus, her hair loss has been diagnosed as a defined 
clinical entity.  Moreover, despite the veteran's assertions 
to the contrary, her complaints of menstrual irregularities 
have been variously diagnosed as amenorrhea, hypermenorrhea, 
menorrhagia, and more recently as severe dysmenorrhea, 
dysfunctional uterine bleeding, and adenomyosis.  Therefore, 
confirmed diagnoses have been identified with respect to 
menstrual irregularities.

Next, the veteran's knee complaints have specifically been 
found to be unrelated to military service.  To this end, the 
Board places significant probative value on the most recent 
VA examination, undertaken specifically to address her 
undiagnosed illness claim, to the effect that the symptoms 
associated with a post-service patella dislocation had 
nothing to do with her service-related duties and that her 
complaints of mild medial joint pain were not associated to 
any service-related problems.  Further, to the extent the 
veteran was diagnosed on one occasion in February 1993 with 
arthritis of the knee (although a February 1993 X-ray failed 
to confirm the diagnosis and a diagnosis of arthritis has 
subsequently never been confirmed), a diagnosis of arthritis 
of the knees cannot, by definition, be "undiagnosed."  

The provisions of 38 C.F.R. § 3.317 only apply to undiagnosed 
illnesses; therefore, service connection for hair loss, 
menstrual irregularities, and knee joint pain due to 
undiagnosed illness is precluded under this regulation.  
Since there is, of record, medical evidence attributing the 
veteran's claimed undiagnosed illnesses to clinically-
diagnosed hair loss, menstrual disorders and, on one 
occasion, to arthritis, the requirements for entitlement to 
service connection under 38 C.F.R. § 3.317 are not met.  To 
the extent there is no diagnosis related to the right knee, 
the medical evidence fails to associate it with any incident 
of military service, including an undiagnosed illness due to 
service in the Persian Gulf.  

To the extent the veteran claims a bilateral knee disorder on 
a direct basis, the Board finds that the claim cannot be 
adjudicated in its current procedural posture.  The record 
shows that the Board denied a claim for a bilateral knee 
disorder, to include arthritis, by decision dated in November 
1997.  Because the issue has already been adjudicated by the 
Board, the veteran can reopen the claim only with the 
submission of new and material evidence or challenge on the 
basis of clear and unmistakable error (CUE) in the November 
1977 Board decision.  If she desires to reopen the claim or 
claim CUE, she must do so with specificity at the RO.  At 
this juncture, the only issue before the Board is whether her 
knee complaints are attributable to an undiagnosed illness as 
a result of service in the Persian Gulf.

Finally, in denying the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2002).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  By virtue of the 
information contained in the October 1998 rating decision and 
the November 1999 statement of the case, the veteran and her 
representative were told what evidence was necessary for 
establishing a claim due to undiagnosed illness, what medical 
evidence was needed to establish a chronic disability from 
undiagnosed illness, that there was no evidence showing that 
she was entitled to compensation for an undiagnosed illness, 
that her statements regarding a relationship were not 
sufficient to establish entitlement, and that post-service 
medical evidence was negative for any chronic pathology.  

In August 2001, the veteran asked and was provided with an 
opportunity to present testimony before the Board.  In March 
2002, by way of Board Development, the veteran was informed 
that additional medical evidence was needed to support her 
claims, including offering her an opportunity to identify 
military health care facilities, VA medical records, and 
various private physician statements who had treated her for 
signs and symptoms associated with her claims.  Various 
medical records were, in fact, associated with the claims 
file in response but none were found to support her claims of 
undiagnosed illness.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  To that end, it appears that all medical records 
identified by the veteran have been associated with the 
claims file, to the extent possible, as a result of the March 
2002 Board Development.  Moreover, service medical records 
are associated with the claims file.  In addition, the 
veteran underwent VA examinations specifically to address the 
issues on appeal.  

Further, as noted above, the veteran failed to appear for 
scheduled VA examinations because she had been recalled to 
active duty.  However, her service representative's argument 
that VA should attempt to locate her and reschedule the 
examinations has no statutory or regulatory basis.  There is 
simply no authority for VA to compel an active duty service 
member to appear for an examination.  Therefore, the Board 
has no choice but to decide the issues on the record as it 
currently exists.  The veteran is not barred, however, from 
asserting "good cause" for failure to appear in the future.

As such, the Board finds that the record as it stands is 
sufficient to decide the claim and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

Service connection for hair loss, menstrual irregularity and 
its residuals, and joint pain, as manifestations of an 
undiagnosed illness, is denied.


		
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

